DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a thermal switch” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 7 recites: “to control heating element power” should be --to control a heating element power--
Claim 7 line 4 recites: “a heating element in the electronic vaping cartridge” should be --the heating element in the electronic vaping cartridge--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 line 3 recites: “the electronic charging device”. It is ambiguous that where is this “the electronic charging device” from, since “the electronic charging device” was not introduce in the independent claim 1 or any other claims. Therefore, further clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1; 7-9; 11-13; 15-20 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellinger (US 2015/0359263) in view of Liu (US 2016/0157523).
As per claim 1: Bellinger discloses a system (an electronic vaporizer) 100, comprising: a power device circuit (as shown in fig. 7); a power source 110 coupled to the power device circuit; a processing system couple122 coupled to the power source 110 and the power device circuit, wherein the processing system 122 is configured to control heating element power (as shown in fig. 7) using the power source 110, the heating element power being configured to operate a heating element 132 in an electronic vaping cartridge 130 (shown in fig. 1; Para. [0046]; wherein a power source 110 electrically connected to a controller 120. Controller 120 further is electrically connected to a current sense 162 and voltage sense 164 and a heating element 132. Power from controller 120 is applied to heating element 132 as described above. In particular, a switch 170, fixed resistance divider 180 and amplifier 190 are provided within the circuit between controller 120 and heating element 132).
However, Bellinger does not explicitly disclose wherein a liquid sensing device; and wherein the liquid sensing device is configured to transmit a liquid sensing signal to the processing system in response to determining that a liquid is present in the power device circuit.
Liu discloses a flavor vapor generating comprising: a wetness sensor 156/356/456 for monitoring the soaking or wetness conditions of the liquid retention material 155/255 and providing signals for determining whether the flavored liquid in the liquid retention material is exhausted or almost exhausted (see abstract) to further provided the operation circuit to activate or deactivate or limit the power supply to the heater upon detection the wetness or soaking conditions and to control the working condition of the device once the sensor is detecting the present of liquid in the power device circuit, and to bring a liability, stability device to the user.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Bellinger by having the liquid sensing device; and wherein the liquid sensing device is configured to transmit a liquid sensing signal to the processing system in response to determining that a liquid is present in the power device circuit as taught by Liu in order to provide the system with a liability, stability to operate by circuit to activate the electric heater and a decision circuit which is arranged to deactivate or limit the power supply to the electric heater upon detection that the wetness or soaking conditions are not suitable for heating operation. The control circuit may decide whether the wetness or soaking conditions are suitable for operation with reference to the resistance measured between a sensor terminal and a heater terminal as indicated above and without loss of generality.

As per claims 7-9: Bellinger discloses the system (an electronic vaporizer) 100, further comprising: a current sensing device 162 coupled to the processing system 122 and the power source 110, wherein the processing system 122 is configured to use the current sensing device 162 to measure an amount of current being transmitted through a heating element 132 in the electronic vaping cartridge, and wherein the processing system 122 terminates the heating element control signal in response to the amount of current exceeding a predetermined value (see Para. [0039; 0043; 0046; 0055]); and a temperature sensing device 126 coupled to the processing system (as shown in fig. 2); wherein the temperature sensing device 126 is configured to detect an ambient temperature of a power device (see Para. [0044]); and wherein the processing system is configured to prevent the power device circuit from performing an electronic vaping operation or a charging operation while the ambient temperature is outside a predetermined temperature range (see claim 7; wherein the power control circuit is configured to: apply a pulse of electrical power to the heating element; measure the resistance of the heating element when the pulse is applied; and associate the resistance measured during the pulse to the ambient temperature to establish the reference resistance); and the system is the electronic vaping cartridge (as shown in fig. 1).

As per claim 11: Bellinger discloses a system (an electronic vaporizer) 100, comprising: a power source 110; a power device circuit (as shown in fig. 7) coupled to the power source 110, wherein the power device circuit is configured to perform an electronic vaping operation (it’s inherence to have power supply from a power device circuit to the heater element in order to generate aerosol in an electronic vaporizer); and a processing system 122 coupled to the power source 110 and the power device circuit (as shown in fig. 7). 
However, Bellinger does not explicitly disclose wherein the processing system is configured to: perform a first safety analysis on the power device circuit, wherein performing the first safety analysis comprises using a liquid sensing device to determine whether a liquid is present in the power device circuit, and disable, in response to determining that the liquid is present in the power device circuit, the power device circuit from performing the electronic vaping operation or a charging operation.
Liu discloses a flavor vapor generating comprising: a wetness sensor 156/356/456 for monitoring the soaking or wetness conditions of the liquid retention material 155/255 and providing signals for determining whether the flavored liquid in the liquid retention material is exhausted or almost exhausted (see abstract); and the generator may be arranged such that an electrical resistance between the sensor and the electric heater that is below a threshold operation resistance is indicative of a condition that the soaking or wetness conditions of the liquid retention material are suitable for operation; and the generator may be arranged such that an electrical resistance between the sensor and the electric heater that is above a threshold non-operation resistance is indicative of a condition that the soaking or wetness conditions of the liquid retention material is not suitable for operation (see Para. [0056; 0058]) to further provide a stable and reliable device to the user with safety first when it can operate and cannot operate the device due do condition of liquid in power device circuit or not.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Bellinger by having the processing system is configured to: perform a first safety analysis on the power device circuit, wherein performing the first safety analysis comprises using a liquid sensing device to determine whether a liquid is present in the power device circuit, and disable, in response to determining that the liquid is present in the power device circuit, the power device circuit from performing the electronic vaping operation or a charging operation as taught by Liu to further enhance the safety issue of the device to the user in daily used.

As per claims 12-13; 15; and 18-20: Bellinger discloses the system (an electronic vaporizer) 100; wherein the processing system 122 is further configured to: the 2nd safety on the power device circuit, wherein the second safety analysis comprises using a temperature sensing device to determine whether the power device circuit is outside a predetermined temperature range of the power source; and disable, in response to determining that the power device circuit is outside the predetermined temperature range, the power device circuit from performing the electronic vaping operation or a charging operation; and wherein the processing system is further configured to: perform a second safety analysis on the power device circuit, wherein the second safety analysis comprises using a current sensing device to determine whether a current leakage is occurring within the electronic vaping power device; and disable, in response to determining that current leakage is present in the power devise circuit, the power device circuit from preforming the electronic vaping operation or a charging operation (since Bellinger mentioned that the power control circuit includes a current sensor to measure a current output to the heating element and a voltage sensor to measure a voltage output to the heating element, and the power control unit is further configured to determine a resistance of the heating element based on the current output and the voltage output, to determine the operating temperature based on the resistance)(as claimed in claim 4 of the reference); and wherein the processing system is further configured to: determine that a fault exists in the power device circuit; determine, in response to determining that the fault exists, whether the power device circuit can be operated according to a predetermined criterion; and disable the power device circuit permanently in response to determining that the power device circuit cannot be operated according to the predetermined criterion (wherein discloses determining an operating temperature of the heating element based at least in part on a measured resistance of the heating element and calibration information established with respect to the heating element; comparing the operating temperature to a temperature setting; and relating a power supplied to the heating element from a power source to maintain the operating temperature at or below the temperature setting (as claimed in claim 20 of the reference).

As per claim 16: Bellinger discloses the system (an electronic vaporizer) 100; and the processing system 122. However, neither Bellinger nor Liu further explicitly disclose wherein the processing is configured to obtain a request to initiate electronic vaping operations such as a switch, a button etc. 
	However, a person having ordinary skill in the art would know that having a switch, a button or a touchpad for the user to press it to turn on the power or initiate the power to the device is well known, common knowledge and commonly used in the art of electronic vaporizer as well as most of the devices in order to activate the device before using it or deactivate the device after used.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Bellinger by having the processing system is configured to obtain a request to initiate electronic vaping operations in response to a pressure input by a user to a pressure sensor, an activation by a switch, a contact to a button, or a user input to one or more touchpads as taught by the instant invention to further provide the user with a convenience switch, button, touchpad etc. to activate/deactivate the device as manner.

	As per claim 17: Bellinger discloses a method for managing an electronic vaping power device. However, Bellinger does not explicitly disclose wherein performing a first safety analysis on a power device circuit, wherein performing the first safety analysis comprises using a liquid sensing device to determine whether a liquid is present in the power device circuit, and wherein the power device circuit is configured for performing an electronic vaping operation or a charging operation; and disabling, in response to determining that the liquid is present in the power device circuit, the power device circuit from performing the electronic vaping operation.
	
Liu discloses a flavor vapor generating comprising: a wetness sensor 156/356/456 for monitoring the soaking or wetness conditions of the liquid retention material 155/255 and providing signals for determining whether the flavored liquid in the liquid retention material is exhausted or almost exhausted (see abstract); and the generator may be arranged such that an electrical resistance between the sensor and the electric heater that is below a threshold operation resistance is indicative of a condition that the soaking or wetness conditions of the liquid retention material are suitable for operation; and the generator may be arranged such that an electrical resistance between the sensor and the electric heater that is above a threshold non-operation resistance is indicative of a condition that the soaking or wetness conditions of the liquid retention material is not suitable for operation (see Para. [0056; 0058]) to further provide a stable and reliable device to the user with safety first when it can operate and cannot operate the device due do condition of liquid in power device circuit or not.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Bellinger by having the processing system is configured to: perform a first safety analysis on the power device circuit, wherein performing the first safety analysis comprises using a liquid sensing device to determine whether a liquid is present in the power device circuit, and disable, in response to determining that the liquid is present in the power device circuit, the power device circuit from performing the electronic vaping operation or a charging operation as taught by Liu to further enhance the safety issue of the device to the user in daily used.

Allowable Subject Matter
Claims 2-5; 10; and 14 are objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831